217 F.2d 952
James P. MITCHELL, Secretary of Labor, United States Department of Labor,v.MYRTLE GROVE PACKING COMPANY.
No. 15051.
United States Court of Appeals, Fifth Circuit.
January 12, 1955.

Appeal from the United States District Court for the Eastern District of Louisiana, J. Skelly Wright, Judge.
Bessie Margolin, Ch. App. Lit. D. of Labor, Washington, D. C., Earl Street, Atty., Dallas, Tex., Stuart Rothman, Solicitor, Harold S. Saxe, Attorney, United States Department of Labor, Washington, D. C., for appellant.
W. L. Guice, Biloxi, Miss., C. O. Perez, New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, BORAH, Circuit Judge, and DAWKINS, District Judge.
PER CURIAM.


1
Affirmed, 117 F.Supp. 599. Donnely v. Mavar Shrimp & Oyster Co., 5 Cir., 190 F.2d 409.